123 T.C. No. 7



                UNITED STATES TAX COURT



DIANA VAN ARSDALEN, f.k.a. DIANA MURRAY, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 1195-04.               Filed July 22, 2004.



     P filed with the Court a petition for
determination of relief from joint and several
liability on a joint return. R issued to P’s former
spouse (M) a notice of filing petition and right to
intervene (the notice). See Rule 325, Tax Court Rules
of Practice and Procedure. P filed with the Court a
motion to strike the notice insofar as the notice
stated that M would be permitted to intervene solely to
challenge P’s entitlement to relief under sec. 6015,
I.R.C. M lodged with the Court a notice of
intervention which stated that M intended to support
P’s claim for relief under sec. 6015(f), I.R.C. R
opposed P’s motion to strike.

     Held: Neither sec. 6015, I.R.C., nor Rule 325,
Tax Court Rules of Practice and Procedure, precludes a
nonelecting spouse from intervening in a proceeding
before the Court for the purpose of supporting the
electing spouse’s claim for relief.
                               - 2 -

          Held, further: P’s motion to strike will be
     granted in that the restrictive language in R’s notice
     is deemed stricken, and M’s notice of intervention will
     be filed.



     Jack Barry Schiffman, for petitioner.

     Emly B. Berndt, for respondent.



                              OPINION


     DAWSON, Judge:   This case was assigned to Chief Special

Trial Judge Peter J. Panuthos, pursuant to the provisions of

section 7443A(b)(5) and Rules 180, 181, and 183.1    The Court

agrees with and adopts the opinion of the Chief Special Trial

Judge, which is set forth below.

               OPINION OF THE SPECIAL TRIAL JUDGE

     PANUTHOS, Chief Special Trial Judge:     This matter is before

the Court on petitioner’s motion to strike.    As explained in

detail below, we shall grant petitioner’s motion.

                          Background

     Petitioner filed joint Federal income tax returns with her

then husband, Stanley David Murray (Mr. Murray), for the taxable

years 1992 to 1996.




     1
      Section references are to sections of the Internal Revenue
Code, as amended, and Rule references are to the Tax Court Rules
of Practice and Procedure.
                               - 3 -

     On January 18, 2002, respondent issued to petitioner a

notice of determination denying her claim for relief from joint

and several liability for the taxable years 1992 to 1995.    The

notice stated that petitioner was denied relief under section

6015(f).   On October 23, 2003, respondent issued to petitioner a

notice of determination denying her claim for relief from joint

and several liability for the taxable years 1992 to 1996.    The

notice stated that petitioner was denied relief under section

6015(b), (c), and (f).   On January 21, 2004, petitioner filed

with the Court a petition for determination of relief from joint

and several liability on a joint return challenging respondent’s

notice of determination dated October 23, 2003.2

     On March 8, 2004, respondent filed with the Court a notice

of filing petition and right to intervene (the notice).   The

notice stated that respondent had informed Mr. Murray of the

filing of the petition and of his right to intervene in the case.

The notice stated in pertinent part: “Under T.C. Rule 325(b),

Stanley D. Murray has a right to intervene in this matter for the

sole purpose of challenging petitioner’s entitlement to relief

from joint and several liability.”

     On March 15, 2004, petitioner filed a Motion to strike the

notice on the ground that respondent “misinterprets and/or

misconstrues Tax Court Rule 325(b)” insofar as the notice stated



     2
      At the time the petition was filed, petitioner resided in
Scottsdale, Arizona.
                                - 4 -

that Mr. Murray would be permitted to intervene in the case for

the sole purpose of challenging petitioner’s entitlement to

relief from joint and several liability.3

     On April 1, 2004, Mr. Murray lodged with the Court a notice

of intervention.    In the notice of intervention, Mr. Murray

stated that he “seeks to intervene for the sole purpose of

offering evidence in support of the Petitioner’s right and

entitlement to equitable relief under IRC section 6015(f) and

will not be offering any evidence to challenge Petitioner’s right

to equitable relief under IRC section 6015(f).”

     This matter was called for hearing at the Court’s motions

session held in Washington, D.C.    Counsel for respondent appeared

at the hearing and offered argument in opposition to petitioner’s

Motion to strike.    Although no appearance was entered by or on

behalf of petitioner at the hearing, petitioner filed with the

Court a written statement pursuant to Rule 50(c).

                           Discussion

     Section 6013(d)(3) provides that if a husband and wife file

a joint Federal income tax return, “the tax shall be computed on

the aggregate income and the liability with respect to the tax

shall be joint and several.”    However, section 6015(a) provides



     3
      On Mar. 16, 2004, the Court denied petitioner’s motion to
strike. On Mar. 18, 2004, petitioner filed a motion to vacate
the Court’s Order denying her motion to strike. By Order dated
Mar. 31, 2004, we granted petitioner’s motion to vacate, vacated
and set aside our order denying petitioner’s motion to strike,
and set petitioner’s motion to strike for hearing.
                               - 5 -

that, notwithstanding section 6013(d)(3), an individual who has

made a joint return may elect to seek relief from joint and

several liability arising from that return.   See Cheshire v.

Commissioner, 115 T.C. 183, 188-189 (2000), affd. 282 F.3d 326

(5th Cir. 2002).

     Congress vested the Tax Court with jurisdiction to review

the Commissioner’s denial of a taxpayer’s election to claim

relief from joint and several liability on a joint return under

specified circumstances.   See King v. Commissioner, 115 T.C. 118,

121-122 (2000); Corson v. Commissioner, 114 T.C. 354, 363-364

(2000).   A taxpayer may seek relief from joint and several

liability on a joint return by raising the matter as an

affirmative defense in a petition for redetermination invoking

the Court’s deficiency jurisdiction under section 6213(a).     See

Butler v. Commissioner, 114 T.C. 276, 287-289 (2000).     In

addition, a taxpayer may file a so-called stand-alone petition

seeking relief from joint and several liability on a joint return

where the Commissioner has issued a final determination denying

the taxpayer’s claim for such relief or the Commissioner has

failed to rule on the taxpayer’s claim within 6 months of its

filing.   See sec. 6015(e)(1); Mora v. Commissioner, 117 T.C. 279

(2001); Fernandez v. Commissioner, 114 T.C. 324, 329 (2000).

Finally, a taxpayer may request relief from joint and several

liability on a joint return in a petition for review of a lien or
                               - 6 -

levy action.   See secs. 6320(c), 6330(c)(2)(A)(i).   The petition

in this case was filed as a stand-alone petition.

     Section 6015(e)(4) provides that the nonelecting or “other

spouse” is entitled to notice of a stand-alone proceeding

involving a claim for relief under section 6015.    The section

provides in pertinent part that the “Tax Court shall establish

rules which provide the individual filing a joint return but not

making the election * * * with adequate notice and an opportunity

to become a party to a proceeding”.

     Before adopting formal Rules as directed in section

6015(e)(4), we addressed the scope of a nonelecting spouse’s

right to intervene in a section 6015 case in both Corson v.

Commissioner, supra, and King v. Commissioner, supra.    We will

briefly summarize those Opinions before proceeding with our

analysis.

     In Corson the taxpayers filed with the Court a joint

petition for redetermination challenging a joint notice of

deficiency for the taxable year 1981.   After obtaining separate

counsel, the electing spouse filed an amendment to the petition

asserting her entitlement to relief from joint and several

liability under former section 6013(e).   After both taxpayers

entered into separate stipulations with the Commissioner

conceding a specific tax deficiency and the application of

increased interest under section 6621(c), the Commissioner

entered into a further stipulation with the electing spouse
                                - 7 -

granting her relief from joint and several liability under

section 6015(c).   Upon learning of the second stipulation, the

nonelecting spouse declined to execute a stipulated decision for

submission to the Court, prompting the Commissioner to file a

motion for entry of decision.   In denying the Commissioner’s

motion, the Court stated:

          Section 6015(e)(1) is structured so that
     administrative consideration (or failure to rule) will
     precede any court action when innocent spouse status is
     raised in a stand-alone petition. Section 6015(g)(2),
     in turn, contemplates an opportunity for the
     nonelecting spouse to participate at the administrative
     level. Section 6015(e)(4) then speaks of a similar
     chance for participation should the matter move from an
     administrative to a judicial forum. Hence, as a
     general premise, we believe that these subsections,
     when read together, reveal a concern on the part of the
     lawmakers with fairness to the nonelecting spouse and
     with providing him or her an opportunity to be heard on
     innocent spouse issues. Presumably, the purpose of
     affording to the nonelecting spouse an opportunity to
     be heard first in administrative proceedings and then
     in judicial proceedings is to ensure that innocent
     spouse relief is granted on the merits after taking
     into account all relevant evidence. After all, easing
     the standards for obtaining relief is not equivalent to
     giving relief where unwarranted. [Corson v.
     Commissioner, supra at 365.]

Although we did not attempt to determine “the precise contours of

the rights granted to a nonelecting spouse under section

6015(e),” our denial of the Commissioner’s motion for entry of

decision had the effect of allowing the nonelecting spouse his

day in Court.   Id.

     In King v. Commissioner, supra, the Court described the

circumstances under which a nonelecting spouse would be permitted

to intervene in respect of an electing spouse’s claim for relief
                                - 8 -

under section 6015.   In King, the Commissioner issued separate

notices of deficiency to the taxpayers, but only the electing

spouse filed a petition for redetermination with the Court.    The

sole issue raised in the electing spouse’s petition was her claim

for relief from joint and several liability under former section

6013(e).   While the case was pending, Congress repealed former

section 6013(e) and enacted section 6015.   Thereafter, the

Commissioner filed with the Court a report stating that the

Commissioner concluded that the electing spouse qualified for

relief under section 6015(b).   The report further stated that the

nonelecting spouse objected to relief and that the Commissioner

believed that the nonelecting spouse should be notified of the

action and be given an opportunity to participate in the

proceeding.   After the Court directed service of a copy of the

petition and a copy of the Court’s then-interim Rule 325 on the

nonelecting spouse, the nonelecting spouse filed with the Court a

motion for leave to file notice of intervention (embodying notice

of intervention).   The Court subsequently granted the nonelecting

spouse’s motion, stating:

          We hold that whenever, in the course of any
     proceeding before the Court, a taxpayer raises a claim
     for relief from joint liability under section 6015, and
     the other spouse (or former spouse) is not a party to
     the case, the Commissioner must serve notice of the
     claim on the other individual who filed the joint
     return for the year(s) in issue. The notice shall
     advise such other individual of his or her opportunity
     to file a notice of intervention for the sole purpose
     of challenging the petitioning individual’s entitlement
     to relief from joint liability pursuant to section
     6015. Such notice shall include a copy of Interim Rule
     325. The Commissioner shall at the same time file with
                               - 9 -

     the Court a certification of such notice or, in a
     stand-alone case brought under sec. 6015(e)(1)(A),
     state in the answer that such notice has been provided.
     See Interim Rule 324(a)(2). Any intervention shall be
     made in accordance with the provisions of Interim Rule
     325(b). [King v. Commissioner, 115 T.C. at 125.]

     After the filing of the Corson and King Opinions, the Court

adopted new Rule 325,4 which states:

          RULE 325.   NOTICE AND INTERVENTION

          (a) Notice: On or before 60 days from the date of
     the service of the petition, the Commissioner shall
     serve notice of the filing of the petition on the other
     individual filing the joint return and shall
     simultaneously file with the Court a copy of the notice
     with an attached certificate of service. The notice
     shall advise the other individual of the right to
     intervene by filing a notice of intervention with the
     Court not later than 60 days after the date of service
     on the other individual.
          (b) Intervention: If the other individual filing
     the joint return desires to intervene, then such
     individual shall file a notice of intervention with the
     Court not later than 60 days after service of the
     notice by the Commissioner of the filing of the
     petition, unless the Court directs otherwise. All new
     matters of claim or defense in a notice of intervention
     shall be deemed denied. [Fn. ref. omitted.]

In sum, new Rule 325 provides that the Commissioner shall provide

the nonelecting spouse with notice of the filing of a petition

claiming relief under section 6015 and inform the nonelecting



     4
      On June 30, 2003, the Court adopted amendments to its Rules
of Practice and Procedure, including new Rule 325. However, like
sec. 6015, new Rule 325 is effective with respect to actions for
determination of relief from joint and several liability on a
joint return commenced with respect to any liability for tax
arising after July 22, 1998, and any liability for tax arising on
or before such date but remaining unpaid as of such date. See
120 T.C. 479, 714 n.1.
                             - 10 -

spouse of his or her right to intervene in the case.5   Notably,

new Rule 325 does not by its terms impose any substantive

restriction on the nonelecting spouse’s right to intervene in

support of a claim for relief by an electing spouse.6

     As previously discussed, petitioner contends that the notice

that respondent issued to Mr. Murray should be stricken because

it is inconsistent with Rule 325.   Respondent counters that the

restrictive language in the disputed notice conforms with: (1)

The Court’s express statement in King v. Commissioner, supra at

124-125, that intervention should be for the sole purpose of

challenging the electing spouse’s entitlement to relief; (2) the

Court’s general approach to intervention as articulated in Estate

of Proctor v. Commissioner, T.C. Memo. 1994-208; and (3) the

approach under rule 24 of the Federal Rules of Civil Procedure.


     5
      It is worth noting that sec. 6015(h)(2) (formerly sec.
6015(g)) directs the Secretary to prescribe regulations providing
a nonelecting spouse with “notice of, and an opportunity to
participate in, any administrative proceeding with respect to an
election made under subsection (b) or (c) by the other individual
filing the joint return.” Pursuant to this directive, the
Secretary issued sec. 1.6015-6(a)(1), Income Tax Regs., which
states in pertinent part that, upon receipt of a claim for relief
under sec. 6015, the Internal Revenue Service must notify the
nonelecting spouse and “provide the nonrequesting spouse with an
opportunity to submit any information that should be considered
in determining whether the requesting spouse should be granted
relief from joint and several liability.”
     6
      The Note to new Rule 325 likewise does not restrict a
nonelecting spouse’s right to intervene by stating that such
intervention is permitted solely for the purpose of challenging
the electing spouse’s entitlement to relief. See 120 T.C. 714-
715.
                                 - 11 -

     There is no direct support in the plain language of section

6015 or its legislative history for the proposition that a

nonelecting spouse’s ability to intervene in a section 6015 case

is limited to challenging the electing spouse’s entitlement to

relief.   Moreover, new Rule 325 and the Notes thereto are neutral

on the point.7

     As we stated in Corson v. Commissioner, 114 T.C. 354 (2000),

and King v. Commissioner, 115 T.C. 118 (2000), a nonelecting

spouse may intervene in a proceeding before the Court for the

purpose of opposing the electing spouse’s claim for relief.     It

is clear that in both Corson and King the nonelecting spouse

opposed the claim for relief.     Accordingly, any language

suggesting that a right of intervention is limited to challenging

a claim for relief must be read in the context of the facts of

those cases.     In any event,   it is a certainty that Congress did

not intend for relief to be granted under section 6015 where

otherwise unwarranted.     Corson v. Commissioner, supra at 365.     On

the other hand, considering that section 6015 was enacted to

provide taxpayer relief, it is equally certain that Congress did

not intend for relief to be denied where otherwise warranted.      In

this regard, we believe that justice requires that the

     7
      The Notes of new Rule 325 include a citation of King v.
Commissioner, 115 T.C. 118 (2000), for the limited proposition
that the Commissioner is expected to serve a notice of filing
petition and right to intervene in a stand-alone, deficiency, or
other proceeding in which a claim for sec. 6015 relief has been
raised as an affirmative defense. See 120 T.C. 715.
                             - 12 -

nonelecting spouse be permitted to intervene in administrative

and judicial proceedings under section 6015 for the purpose of

submitting any information, be it favorable or antithetical, that

is relevant to the determination whether the electing spouse is

entitled to relief from joint and several liability.

     Contrary to respondent’s position, we conclude that

permitting a nonelecting spouse to intervene for the purpose of

supporting an electing spouse’s claim for relief under section

6015 is consistent with both our prior practice and principles

governing intervention under the Federal Rules of Civil

Procedure.

     Rule 24(a) of the Federal Rules of Civil Procedure provides:

     Rule 24. Intervention
          (a) Intervention of Right. Upon timely application
     anyone shall be permitted to intervene in an action:
     (1) when a statute of the United States confers an
     unconditional right to intervene; or (2) when the
     applicant claims an interest relating to the property
     or transaction which is the subject of the action and
     the applicant is so situated that the disposition of
     the action may as a practical matter impair or impede
     the applicant’s ability to protect that interest,
     unless the applicant’s interest is adequately
     represented by existing parties.

Thus, rule 24(a) of the Federal Rules of Civil Procedure permits

intervention as a matter of right if there is an unconditional

statutory right to intervene or if the applicant has a cognizable

interest in the property or transaction in dispute and his or her

interest is not adequately represented by the existing parties to
                               - 13 -

the action.    See, e.g., United States v. Mississippi, 958 F.2d

112 (5th Cir. 1992).

     The answer to respondent’s argument is that section

6015(e)(4) confers on a nonelecting spouse an unconditional

statutory right to intervene within the meaning of rule 24(a)(1)

of the Federal Rules of Civil Procedure.   Section 6015(e)(4)

directs the Court to “establish rules which provide the

individual filing a joint return but not making the election * *

* with adequate notice and an opportunity to become a party to a

proceeding”.   The statutory language does not authorize the Court

to impose any significant substantive conditions in respect of

the nonelecting spouse’s right to intervene.   Consequently, the

Court prescribed the procedures for intervention within new Rule

325 and did so without imposing any substantive conditions on the

nonelecting spouse/intervenor.

     Our holding that section 6015(e)(4) confers an unconditional

statutory right to intervene within the meaning of rule 24(a)(1)

of the Federal Rules of Civil Procedure is consistent with the

holdings of courts reviewing   analogous statutes.   See Bhd. of

R.R. Trainmen v. Baltimore & O.R. Co., 331 U.S. 519 (1947)

(holding that 49 U.S.C. sec. 17(11) authorized the representative

of railroad employees to intervene as a matter of right in a suit

involving an order of the Interstate Commerce Commission);8

     8
      49 U.S.C. sec. 17(11) provided in pertinent part:
                                                   (continued...)
                                 - 14 -

O’Keefe v. N.Y. City Bd. of Elections, 246 F. Supp. 978 (S.D.N.Y.

1965) (holding that 28 U.S.C. sec. 2403(a) authorized the United

States to intervene as a matter of right in an action challenging

the constitutionality of the Voting Rights Act of 1965).9   But

see United States v. Mississippi, supra (holding that 20 U.S.C.

sec. 1717 did not provide an association with the unconditional

right to intervene in a school desegregation case);10 7C Wright &

Miller, Federal Practice & Procedure, sec. 1906, at 245 (2d ed.

1986) (suggesting that section 7424 does not provide the United

States with an unconditional right to intervene in cases



     8
      (...continued)
“Representatives of employees of a carrier, duly designated as
such, may intervene and be heard in any proceeding arising under
this Act affecting such employees.”
     9
      28 U.S.C. sec. 2403(a) provided in pertinent part:

     In any action, suit or proceeding in a court of the
     United States to which the United States or any agency,
     officer or employee thereof is not a party, wherein the
     constitutionality of any Act of Congress affecting the
     public interest is drawn in question, the court shall
     certify such fact to the Attorney General, and shall
     permit the United States to intervene for presentation
     of evidence * * * and for argument on the question of
     constitutionality.
     10
          20 U.S.C. sec. 1717 provided in pertinent part:

          A parent or guardian of a child * * * transported
     to a public school in accordance with a court order * *
     * may seek to reopen or intervene in the further
     implementation of such court order, currently in
     effect, if the time or distance of travel is so great
     as to risk the health of the student or significantly
     impinge on his or her educational process.
                                 - 15 -

involving a tax lien inasmuch as the provision recognizes that

the application to intervene may be denied).11

     Consistent with the preceding discussion, we hold that the

portion of respondent’s notice which states that Mr. Murray may

intervene in this case only for the purpose of opposing

petitioner’s claim for relief is incorrect.       Accordingly, we

shall grant petitioner’s motion to strike in that the restrictive

language in respondent’s notice, filed March 8, 2004, shall be

deemed stricken.     Further, the Court will direct that Mr.

Murray’s notice of intervention be filed.

     To reflect the foregoing,


                                      An order will be issued

                                 granting petitioner’s motion

                                 to strike and directing that

                                 the notice of intervention,

                                 lodged April 1, 2004, be filed.




     11
          Sec. 7424 provides in pertinent part:

          If the United States is not a party to a civil
     action or suit, the United States may intervene in such
     action or suit to assert any lien arising under this
     title on the property which is the subject of such
     action or suit. * * * In any case in which the
     application of the United States to intervene is
     denied, the adjudication in such civil action or suit
     shall have no effect upon such lien.